FILED
                             NOT FOR PUBLICATION                            MAR 06 2012

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



HAROLD B. SHAMBURGER,                            No. 11-15019

               Plaintiff - Appellant,            D.C. No. 3:08-cv-02189-JSW

  v.
                                                 MEMORANDUM *
SUE RISENHOOVER,

               Defendant - Appellee.



                    Appeal from the United States District Court
                       for the Northern District of California
                     Jeffrey S. White, District Judge, Presiding

                            Submitted February 21, 2012 **

Before:        FERNANDEZ, McKEOWN, and BYBEE, Circuit Judges.

       California state prisoner Harold B. Shamburger appeals pro se from the

district court’s summary judgment in his 42 U.S.C. § 1983 action alleging

deliberate indifference to his serious medical needs. We have jurisdiction under 28




          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
U.S.C. § 1291. We review de novo, Toguchi v. Chung, 391 F.3d 1051, 1056 (9th

Cir. 2004), and may affirm on any ground supported by the record, Johnson v.

Riverside Healthcare Sys., LP, 534 F.3d 1116, 1121 (9th Cir. 2008). We affirm.

      The district court properly granted summary judgment because Shamburger

failed to raise a genuine dispute of material fact as to whether Nurse Risenhoover

knowingly failed to refer Shamburger to a doctor for, or otherwise treat, his back

pain and related symptoms. See id. at 1057 (prison officials act with deliberate

indifference only if they know of and consciously disregard an excessive risk to an

inmate’s health). Shamburger’s disagreement with defendant’s chosen course of

treatment is not sufficient to constitute deliberate indifference. See id. at 1058.

      Denial of Shamburger’s motion for appointment of a medical expert was not

an abuse of discretion because he failed to establish that his sole claim against one

defendant involved scientific evidence or complex issues. See Fed. R. Evid. 706.

      The district court did not abuse its discretion in denying Shamburger’s

motion for appointment of counsel because he failed to establish exceptional

circumstances. See Palmer v. Valdez, 560 F.3d 965, 970 (9th Cir. 2009) (setting

forth standard of review and “exceptional circumstances” requirement).

      Shamburger’s remaining contentions are unpersuasive.

      AFFIRMED.


                                           2                                     11-15019